Citation Nr: 1731954	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  10-29 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a low back disorder, to include as secondary to a right knee disorder. 

3.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a right knee disorder.


REPRESENTATION

Veteran represented by:	Charles Stalnaker, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Spector, Counsel


INTRODUCTION

The Veteran served on active duty from April 2005 to May 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in July 2012.  A copy of the transcript has been associated with the record. 

In March 2013, the Board remanded the above issues for further development.  The case has been returned to the Board for appellate review.

The Board notes that an issue on appeal was characterized as entitlement to service connection for cellulitis of the right knee.  However, in light of the Veteran's assertions and the evidence of record, the Board has recharacterized the issue more broadly to ensure complete consideration of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009).

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claims.

The Veteran was afforded a VA knee and lower leg conditions examination in July 2015.  The examiner noted clinical findings of the Veteran's right knee upon examination, such as abnormal range of motion, tenderness or pain on palpation of the joint or associated soft tissue, crepitus, and difficulty with prolonged sitting or standing and getting in and out of his truck; however, the examiner did not provide a right knee diagnosis.  The examiner concluded that the Veteran was treated for cellulitis in service which resolved.  Additionally, he stated that the Veteran had no current evidence of cellulitis to the right knee.  

A March 2017 addendum opinion was requested, as the previous VA examination showed right knee findings, but failed to provide a definitive diagnosis.  A VA physician reviewed the July 2015 VA examination report and determined that the most accurate diagnosis was patellofemoral pain syndrome of the right knee.  He noted that the Veteran had a MRI in service and that the report was not in the file.  The physician also stated that the MRI report could change the diagnosis once it is obtained.  He concluded that he could not resolve this issue without resorting to mere speculation without reviewing the in-service MRI records.  

The Board notes that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the word "could not rule out" was too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (medical opinion expressed only in terms such as "could have been" is not sufficient to reopen a claim of service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in terms of "may or may not" is speculative and insufficient to support an award of service connection for the cause of death); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link between chest trauma and restrictive lung disease was "too general and inconclusive" to support an award of service connection).  Applicable regulations also provide that a finding of service connection may not be based on a resort to speculation or a remote possibility.  See 38 C.F.R. § 3.102.

Based on the foregoing, some medical questions remain regarding the etiology of the Veteran's claimed right knee disorder.  Therefore, clarification is required to ensure compliance with the prior remand.

Additionally, at the July 2012 hearing, the Veteran reported receiving an in-service MRI at Gurnee Radiology in Gurnee, Illinois.  The record does not show that any attempts have been made to obtain these records.  Furthermore, April 2008 Johnson City Medical Center records note the Veteran had a previous arthroscopic right knee surgery.  Nonetheless, medical records pertaining to the right knee surgery have not been associated with the claims file.  Therefore, efforts should be made to obtain these records on remand.

In addition, the claims of service connection for a back disability and an acquired psychiatric disorder remain inextricably intertwined with the claim remaining on appeal, and a remand is therefore required.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a right knee disorder, back disorder, and psychiatric disorder.  A specific request should be made for records from Gurnee Radiology and for any records pertaining to the right knee surgery after service.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA medical records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current right knee disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current right knee disorders.  For each diagnosis identified, he or she should state whether it is at least as likely as not that the right knee disorder is causally or etiologically related to the Veteran's military service, including any symptomatology therein.   

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1  (2014), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures. 

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  Further development may include providing an additional VA examination or obtaining an additional VA medical opinion for the claims for service connection for a back disorder and an acquired psychiatric disorder on a secondary basis (if service connection for a right knee disorder is granted).

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




